Citation Nr: 0519303	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from October 1965 to October 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of February 2004.  This matter was 
originally on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

Historical research materials from the Internet were 
associated with the claims file after the issuance of the 
last Supplemental Statement of the Case (SSOC) in March 2005.  
The RO did not issue a SSOC in response to this additional 
evidence.  See 38 C.F.R. § 19.37(a) (2004) (providing that if 
the last SOC or SSOC was prepared before the receipt of 
additional evidence, a SSOC will be furnished to the veteran 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal).  A review of this additional 
evidence discloses that it is not relevant to the issues on 
appeal.
 

FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that a bilateral 
hearing impairment and tinnitus were not identified during 
service and that bilateral sensorineural hearing loss did not 
manifest to a compensable degree within the one-year 
presumptive period following the veteran's discharge from 
service; there is no competent medical evidence of record 
that otherwise links bilateral hearing loss as defined by 
38 C.F.R. § 3.385 and shown on VA examination to the 
veteran's service, or that the currently diagnosed bilateral 
sensorineural hearing loss and bilateral tinnitus are related 
to an incident of the veteran's service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2004).  

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.    §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remand of February 2004

On Remand, the Appeals Management Center (AMC) obtained a 
copy of the veteran's service personnel records.  Based on 
the foregoing described action, the Board finds that the AMC 
complied with the Board's February 2004 Remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in February 2002, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The February 2002 VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits.  The AMC sent the 
veteran another 'duty to assist' letter in March 2004.    

The Board acknowledges that the February 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the May 2002 
rating decision, August 2002 Statement of the Case (SOC) 
issued by a Decision Review Officer, and March 2005 SSOC, 
which included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The August 2002 
SOC and March 2005 SSOC provided the veteran with notice of 
the laws and regulations pertinent to his claims, including 
the law and implementing regulations of the VCAA.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

By virtue of the Board's February 2004 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence 
(e.g., service medical records, private treatment records 
identified by the veteran from Drs. R.C., S.S., K.K., D.K., 
and J.M., and April 2002 VA examination report with medical 
opinion), the Board finds that satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file have been made.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  The Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.


Evidence

The service medical records show that at the veteran's 
enlistment examination conducted in October 1965, audiometric 
testing revealed that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
-
20
LEFT
15
5
5
-
10

The veteran's September 1969 separation examination report 
showed that whisper and spoken voice tests revealed a hearing 
acuity of 15/15 in the left and right ears.  The service 
medical records are absent any complaints or findings of 
impaired hearing and tinnitus during service.  


The DD Form 214 shows that the veteran was awarded the 
National Defense Service Medal, Vietnam Service Medal, 
Republic of Vietnam Campaign Medal with Device, and Fleet 
Marine Force Combat Device.  The DD Form 214 notes that the 
veteran's primary military occupational specialty was HM-
8483/HM-8404, i.e., a Surgical Technologist/Field Medical 
Service Technician (according to the Navy Enlistment 
Classification Codes).  The National Personnel Records Center 
confirmed that the veteran served in Vietnam from February 
27, 1968 to September 12, 1968.

Service personnel records show that the veteran was attached 
to Company B, 5th Medical Battalion, 1st Marine Division, 
Fleet Marine Force during his tour of duty in Vietnam.

In the veteran's original application for compensation 
benefits filed in October 2001, he reported that the onset of 
his hearing loss was in 1975.  
 
Private medical records are only significant for a December 
2000 record from Dr. R.C. in which he notes an assessment of 
tinnitus in connection with the veteran's complaints of 
tinnitus.   

The April 2002 VA examination report shows that the examiner 
reviewed the claims file.  The examiner reported that the 
claims file indicated that the veteran's hearing was within 
normal limits by audiometer test in both ears at induction 
into service.  The examiner reported that the veteran's 
hearing was noted to be within normal limits in both ears by 
informal assessment at the time of his separation from 
service.  The examiner related that no complaints regarding 
hearing loss or tinnitus during active duty were located.  
The examiner noted that the veteran indicated that he had had 
bilateral hearing loss and constant bilateral tinnitus for 
"several" years.  The veteran could not further describe 
when he first became aware of his hearing loss or the onset 
of his tinnitus.  He reported a history of noise exposure 
while serving as a medical corpsman with the Marines during 
the Vietnam War.  He also reported a history of post-service 
noise exposure while hunting and target shooting with rifles 
and shotguns.  Audiometric testing revealed that the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
65
65
LEFT
30
30
65
75
85

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 82 percent in the left ear.  

The VA examiner opined that it was likely that the veteran's 
tinnitus was secondary to his impaired hearing.  The examiner 
noted that the comprehensive audiogram indicated a bilateral 
sensorineural hearing loss.  The examiner diagnosed mild to 
moderately-severe sensorineural hearing loss in the right ear 
and mild to severe sensorineural hearing loss in the left ear 
with constant bilateral tinnitus.  The examiner opined that 
it would appear less than likely that the onset of the 
veteran's hearing loss and tinnitus occurred while on active 
duty.  The examiner reasoned that the veteran's hearing was 
reported to be normal in both ears at separation from active 
duty, the veteran did not specifically date his hearing loss 
or tinnitus from his active duty, and the veteran had 
significant post-service noise exposure while hunting and 
target shooting.  

In the Substantive Appeal received by the RO in December 
2002, the veteran contended that his hearing loss and 
tinnitus were directly caused by exposure to "large 
amounts" of noise during service.  The veteran maintained 
that he was constantly exposed to loud noises and that there 
was no hearing protection available.  

Historical research materials from the Internet noted 
historical information that concerned various events in years 
the veteran was not stationed in Vietnam (1966, 1967, 1969, 
and 1970).  Additionally, the "Pictures By Chaplain [L.]" 
noted no specific information relative to the veteran.

Legal Criteria
 
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  "Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).


Analysis
	
The medical evidence of record shows that the veteran is 
currently diagnosed with bilateral sensorineural hearing loss 
and bilateral tinnitus.  The medical evidence further shows 
that the severity of hearing loss in both ears meets the 
threshold levels of a hearing impairment as defined by VA 
regulation.  38 C.F.R. § 3.385 (2004).  Thus, a current 
disability manifested by hearing loss and tinnitus is shown 
by the evidence.  38 C.F.R. § 3.303 (2004).

The veteran essentially contends that he sustained acoustical 
trauma from exposure to "large amounts" of loud noise 
during his service in Vietnam.  The evidence shows that in 
the veteran's capacity as a surgical technologist/field 
medical service technician, he apparently rendered treatment 
or medical assistance in a combat environment, hence he was 
awarded medals indicative of combat service in Vietnam.  The 
evidence, however, does not show that the veteran "engaged 
in combat with the enemy," which is the requisite type of 
service necessary for application of the enhanced standard 
provided in 38 U.S.C. § 1154(b) (West 2002).  See VAOPGCPREC 
12-99 (holding that the ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality).  As such, 
the Board may not apply 38 U.S.C.A. § 1154(b) to the 
veteran's claim.

The service medical records note no complaints or findings 
referable to hearing loss and tinnitus during service.  Post-
service medical records first document an assessment of 
tinnitus in 2000-approximately 31 years after the veteran's 
discharge from service.  Bilateral sensorineural hearing loss 
and a bilateral hearing impairment as defined by 38 C.F.R. 
§ 3.385 are not clinically documented until 2002-
approximately 33 years after the veteran's discharge from 
service.  Thus, the evidence fails to show that a bilateral 
hearing impairment and tinnitus were identified during 
service or that sensorineural hearing loss manifested to a 
compensable degree within the one-year presumptive period 
following the veteran's discharge from service.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004). 

There is no competent medical evidence of record that 
otherwise shows that bilateral hearing loss and tinnitus were 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  In the 
opinion of the April 2002 VA examiner, the veteran's hearing 
loss and tinnitus are less than likely related to his 
military service given that there is no evidence of hearing 
loss or tinnitus during service and given the veteran's 
exposure to significant noise after service.  The Board notes 
that the VA examiner's opinion is based on a review of the 
veteran's claims file and examination of the veteran.  Also, 
the VA examiner's opinion is supported by a rationale and 
found to be persuasive when considered with the rest of the 
evidence of record.  There is no competent medical opinion to 
the contrary that indicates that there is a causal link 
between the claimed disorders and the veteran's military 
service.  As for the veteran's opinion on the cause of his 
hearing loss and tinnitus, the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not a 
medical expert, his assertions of a relationship between the 
claimed disorders and his service cannot constitute competent 
evidence of such a relationship.  For the foregoing reasons, 
the Board finds the VA examiner's opinion dispositive on the 
question of whether any portion of the veteran's hearing loss 
and tinnitus are related to an incident of his service.  
Accordingly, service connection for bilateral hearing loss 
and tinnitus is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


